Case 2:19-cv-01848-GW-SS Document 66 Filed 03/10/21 Page 1 of 8 Page ID #:823
                                                                                1


     1                        UNITED STATES DISTRICT COURT

     2            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

     3               HONORABLE GEORGE H. WU, U.S. DISTRICT JUDGE

     4

     5   SWEETWATER MALIBU CALIFORNIA, LLC,

     6                        Plaintiff,

     7         vs.                                     Case No. CV 19-1848-GW

     8   MAURICIO UMANSKY et al,

     9                     Defendants.
         _______________________________________/
    10

    11

    12                   REPORTER'S TELEPHONIC TRANSCRIPT OF
                          POST-MEDIATION STATUS CONFERENCE
    13                        MONDAY, FEBRUARY 22, 2021
                                      8:30 A.M.
    14                         LOS ANGELES, CALIFORNIA

    15

    16

    17

    18

    19

    20

    21        ________________________________________________________

    22                   TERRI A. HOURIGAN, CSR NO. 3838, CCRR
                            FEDERAL OFFICIAL COURT REPORTER
    23                     350 WEST FIRST STREET, ROOM 4311
                             LOS ANGELES, CALIFORNIA 90012
    24                              (213) 894-2849

    25




                             UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 66 Filed 03/10/21 Page 2 of 8 Page ID #:824
                                                                                2


     1                           APPEARANCES OF COUNSEL:

     2

     3   FOR THE PLAINTIFF:

     4       CYPRESS LLP
             BY: JULIAN BREW
     5       Attorney at Law
             11111 Santa Monica Boulevard, Suite 500
     6       Los Angeles, California 90025
             julian@cypressllp.com
     7

     8   FOR THE PLAINTIFF:

     9       FISHER and KREKORIAN
             BY: R. KEVIN FISHER
    10       Attorney at Law
             2121 Park Drive
    11       Los Angeles, California      90026
             rkf@fkslaw.net
    12

    13   FOR THE DEFENDANT:

    14       DLA PIPER LLP US
             BY: LEVI WILLIAM HEATH
    15       Attorney at Law
             2000 Avenue of the Stars, Suite 400
    16       Los Angeles, California 90067

    17

    18

    19

    20

    21

    22

    23

    24

    25




                             UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 66 Filed 03/10/21 Page 3 of 8 Page ID #:825
                                                                                3


     1          LOS ANGELES, CALIFORNIA; MONDAY, FEBRUARY 22, 2021

     2                                  8:30 A.M.

     3                                      --oOo--

     4

     5

     6                 THE COURT:   Let me call the matter of Sweetwater

     7   Malibu versus Umansky.

     8                       For the plaintiff, we have?

     9                 MR. BREW:    Julian Brew for Cypress, good morning,

    10   Your Honor.

    11                 THE COURT:   All right.    For the defense?

    12                 MR. HEATH:   Good morning, Your Honor, Levi Heath on

    13   behalf of defendants.

    14                 THE COURT:   All right.    In this matter -- is the

    15   case over yet?

    16                 MR. HEATH:   Correct, Your Honor.     Levi Heath for the

    17   defendants.    We filed a request for a dismissal on Friday, and

    18   I believe a copy was delivered to chambers Friday afternoon.

    19                 THE COURT:   Okay.    Let me ask Javier, is there one?

    20   Do I have one?

    21                       Also let me ask, is the government agreeable

    22   to my signing off on it; is that correct?

    23                 MR. BREW:    I don't think we have made contact with

    24   the government on this dismissal, where they never raised the

    25   issue previously.




                             UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 66 Filed 03/10/21 Page 4 of 8 Page ID #:826
                                                                                 4


     1                THE COURT:    Maybe I misunderstood.     Is there a

     2   representative of the government on the line?

     3                THE COURTROOM DEPUTY:      No, Judge.

     4                THE COURT:    Let me ask other plaintiff's counsel,

     5   well, is the stipulation signed off by everybody?

     6                THE COURTROOM DEPUTY:      Let me get it.

     7                MR. BREW:    So the government is not a party to the

     8   case, I guess it was consolidated.

     9                THE COURT:    So the government has no say in this

    10   then?   Okay.   In that case, then, all right.

    11                MR. BREW:    No.

    12                THE COURT:    Maybe I'm confusing it with the other

    13   one.

    14                       So let me ask plaintiff's counsel, you

    15   represent both Sweetwater and I don't know how you pronounce

    16   the last name -- Mangue?        Is that how you pronounce the last

    17   name?

    18                MR. BREW:    We typically refer to him as Mr. Nguema.

    19                THE COURT:    I thought that was the middle name.

    20   That is fine.    So you represent both the plaintiffs then?

    21                MR. BREW:    Yes.

    22                THE COURT:    Okay.    In that case, since this is a

    23   stipulation, I will sign off on it and that gets rid of this

    24   case.

    25                       Thank you very much, gentlemen.       Have a nice




                             UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 66 Filed 03/10/21 Page 5 of 8 Page ID #:827
                                                                                5


     1   day.

     2                MR. HEATH:    Thank you, Your Honor.

     3

     4                 (The proceedings concluded at 8:37 a.m.)

     5                                     * * *

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                             UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 66 Filed 03/10/21 Page 6 of 8 Page ID #:828
                                                                                6


     1                     CERTIFICATE OF OFFICIAL REPORTER

     2

     3   COUNTY OF LOS ANGELES      )
                                    )
     4   STATE OF CALIFORNIA        )

     5

     6                I, TERRI A. HOURIGAN, Federal Official Realtime

     7   Court Reporter, in and for the United States District Court for

     8   the Central District of California, do hereby certify that

     9   pursuant to Section 753, Title 28, United States Code that the

    10   foregoing is a true and correct transcript of the

    11   stenographically reported proceedings held in the

    12   above-entitled matter and that the transcript page format is in

    13   conformance with the regulations of the judicial conference of

    14   the United States.

    15

    16   Date:   March 5, 2021

    17

    18

    19                                   /s/ TERRI A. HOURIGAN

    20                           TERRI A. HOURIGAN, CSR NO. 3838, RPR, CRR
                                     Federal Official Court Reporter
    21

    22

    23

    24

    25




                             UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 66 Filed 03/10/21 Page 7 of 8 Page ID #:829
                                                                                                                                       1


              /           2:11, 2:16                 4:3, 4:6                                              1:12
                                                                                           H
                           ANGELES [4] - 1:14,        CRR [1] - 6:20                                        middle [1] - 4:19
  /s [1] - 6:19           1:23, 3:1, 6:3              CSR [2] - 1:22, 6:20       HEATH [4] - 2:14,          misunderstood [1] -
                           APPEARANCES [1] -          CV [1] - 1:7              3:12, 3:16, 5:2            4:1
             1            2:1                         CYPRESS [1] - 2:4          Heath [2] - 3:12, 3:16     MONDAY [2] - 1:13,
                           Attorney [3] - 2:5,        Cypress [1] - 3:9          held [1] - 6:11           3:1
  11111 [1] - 2:5         2:10, 2:15                                             hereby [1] - 6:8           Monica [1] - 2:5
  19-1848-GW [1] - 1:7     Avenue [1] - 2:15                     D               Honor [4] - 3:10,          morning [2] - 3:9,
                                                                                3:12, 3:16, 5:2            3:12
             2                       B                Date [1] - 6:16            HONORABLE [1] -            MR [9] - 3:9, 3:12,
                                                      DEFENDANT [1] -           1:3                        3:16, 3:23, 4:7, 4:11,
  2000 [1] - 2:15          behalf [1] - 3:13         2:13                        HOURIGAN [4] -            4:18, 4:21, 5:2
  2021 [3] - 1:13, 3:1,    Boulevard [1] - 2:5        Defendants [1] - 1:9      1:22, 6:6, 6:19, 6:20
 6:16                      BREW [7] - 2:4, 3:9,       defendants [2] -                                                N
  2121 [1] - 2:10         3:23, 4:7, 4:11, 4:18,     3:13, 3:17                             I
  213 [1] - 1:24          4:21                        defense [1] - 3:11                                    name [3] - 4:16,
  22 [2] - 1:13, 3:1       Brew [1] - 3:9             delivered [1] - 3:18       issue [1] - 3:25          4:17, 4:19
  28 [1] - 6:9             BY [3] - 2:4, 2:9, 2:14    DEPUTY [2] - 4:3,                                     never [1] - 3:24
                                                     4:6                                   J                Nguema [1] - 4:18
             3                       C                dismissal [2] - 3:17,                                 nice [1] - 4:25
                                                     3:24                        Javier [1] - 3:19          NO [2] - 1:22, 6:20
  350 [1] - 1:23           CALIFORNIA [6] -           DISTRICT [3] - 1:1,        JUDGE [1] - 1:3
  3838 [2] - 1:22, 6:20   1:2, 1:5, 1:14, 1:23,      1:2, 1:3                    Judge [1] - 4:3                      O
                          3:1, 6:4                    District [2] - 6:7, 6:8    judicial [1] - 6:13
             4             California [4] - 2:6,      DIVISION [1] - 1:2         JULIAN [1] - 2:4           OF [6] - 1:2, 1:12,
                          2:11, 2:16, 6:8             DLA [1] - 2:14             Julian [1] - 3:9          2:1, 6:1, 6:3, 6:4
  400 [1] - 2:15           Case [1] - 1:7                                        julian@cypressllp.         Official [2] - 6:6, 6:20
                                                      Drive [1] - 2:10
  4311 [1] - 1:23          case [5] - 3:15, 4:8,                                com [1] - 2:6               OFFICIAL [2] - 1:22,
                          4:10, 4:22, 4:24                                                                 6:1
                                                                 E
             5             CCRR [1] - 1:22                                                 K                one [3] - 3:19, 3:20,
                           Central [1] - 6:8          entitled [1] - 6:12                                  4:13
  5 [1] - 6:16             CENTRAL [1] - 1:2                                     KEVIN [1] - 2:9            oOo [1] - 3:3
                                                      et [1] - 1:8
  500 [1] - 2:5            CERTIFICATE [1] -                                     KREKORIAN [1] -
                          6:1                                    F              2:9                                    P
             7             certify [1] - 6:8
                           chambers [1] - 3:18        FEBRUARY [2] -                       L                 page [1] - 6:12
  753 [1] - 6:9                                      1:13, 3:1                                               Park [1] - 2:10
                           Code [1] - 6:9
                           concluded [1] - 5:4        Federal [2] - 6:6,         last [2] - 4:16             party [1] - 4:7
             8             CONFERENCE [1] -          6:20                        Law [3] - 2:5, 2:10,        PIPER [1] - 2:14
                          1:12                        FEDERAL [1] - 1:22        2:15                         Plaintiff [1] - 1:6
  894-2849 [1] - 1:24
                           conference [1] - 6:13      filed [1] - 3:17           LEVI [1] - 2:14             PLAINTIFF [2] - 2:3,
  8:30 [2] - 1:13, 3:2
                           conformance [1] -          fine [1] - 4:20            Levi [2] - 3:12, 3:16     2:8
  8:37 [1] - 5:4
                          6:13                        FIRST [1] - 1:23           line [1] - 4:2              plaintiff [1] - 3:8
                           confusing [1] - 4:12       FISHER [2] - 2:9, 2:9      LLC [1] - 1:5               plaintiff's [2] - 4:4,
             9             consolidated [1] -         FOR [3] - 2:3, 2:8,        LLP [2] - 2:4, 2:14       4:14
                          4:8                        2:13                        LOS [4] - 1:14, 1:23,       plaintiffs [1] - 4:20
  90012 [1] - 1:23
                           contact [1] - 3:23         foregoing [1] - 6:10      3:1, 6:3                     POST [1] - 1:12
  90025 [1] - 2:6
                           copy [1] - 3:18            format [1] - 6:12          Los [3] - 2:6, 2:11,        POST-MEDIATION
  90026 [1] - 2:11
                           correct [3] - 3:16,        Friday [2] - 3:17,        2:16                       [1] - 1:12
  90067 [1] - 2:16
                          3:22, 6:10                 3:18                                                    previously [1] - 3:25

             A             counsel [2] - 4:4,                                              M                 proceedings [2] -
                          4:14                                  G                                          5:4, 6:11
                           COUNSEL [1] - 2:1                                     MALIBU [1] - 1:5            pronounce [2] -
  a.m [1] - 5:4
                           COUNTY [1] - 6:3           gentlemen [1] - 4:25       Malibu [1] - 3:7          4:15, 4:16
  A.M [2] - 1:13, 3:2
                           COURT [12] - 1:1,          GEORGE [1] - 1:3           Mangue [1] - 4:16           pursuant [1] - 6:9
  above-entitled [1] -
                          1:22, 3:6, 3:11, 3:14,      government [5] -           March [1] - 6:16
 6:12
                          3:19, 4:1, 4:4, 4:9,       3:21, 3:24, 4:2, 4:7,       matter [3] - 3:6, 3:14,              R
  afternoon [1] - 3:18
                          4:12, 4:19, 4:22           4:9                        6:12
  agreeable [1] - 3:21
                           Court [3] - 6:7, 6:20      guess [1] - 4:8            MAURICIO [1] - 1:8         raised [1] - 3:24
  al [1] - 1:8
                           COURTROOM [2] -                                       MEDIATION [1] -            Realtime [1] - 6:6
  Angeles [3] - 2:6,




                                    UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 66 Filed 03/10/21 Page 8 of 8 Page ID #:830
                                                                           2

  refer [1] - 4:18          6:12
  regulations [1] -          true [1] - 6:10
 6:13                        typically [1] - 4:18
  reported [1] - 6:11
  Reporter [2] - 6:7,                  U
 6:20
  REPORTER [2] -             U.S [1] - 1:3
 1:22, 6:1                   Umansky [1] - 3:7
  REPORTER'S [1] -           UMANSKY [1] - 1:8
 1:12                        United [3] - 6:7, 6:9,
  represent [2] - 4:15,     6:14
 4:20                        UNITED [1] - 1:1
  representative [1] -       US [1] - 2:14
 4:2
  request [1] - 3:17                   V
  rid [1] - 4:23
  rkf@fkslaw.net [1] -       versus [1] - 3:7
 2:11                        vs [1] - 1:7
  ROOM [1] - 1:23
  RPR [1] - 6:20                       W
                             WEST [1] - 1:23
            S                WESTERN [1] - 1:2
   Santa [1] - 2:5           WILLIAM [1] - 2:14
   Section [1] - 6:9         WU [1] - 1:3
   sign [1] - 4:23
   signed [1] - 4:5
   signing [1] - 3:22
   Stars [1] - 2:15
   STATE [1] - 6:4
   STATES [1] - 1:1
   States [3] - 6:7, 6:9,
 6:14
   STATUS [1] - 1:12
   stenographically [1]
 - 6:11
   stipulation [2] - 4:5,
 4:23
   STREET [1] - 1:23
   Suite [2] - 2:5, 2:15
   SWEETWATER [1] -
 1:5
   Sweetwater [2] - 3:6,
 4:15

            T
  TELEPHONIC [1] -
 1:12
  TERRI [4] - 1:22, 6:6,
 6:19, 6:20
  THE [15] - 2:3, 2:8,
 2:13, 3:6, 3:11, 3:14,
 3:19, 4:1, 4:3, 4:4,
 4:6, 4:9, 4:12, 4:19,
 4:22
  Title [1] - 6:9
  TRANSCRIPT [1] -
 1:12
  transcript [2] - 6:10,




                                      UNITED STATES DISTRICT COURT
